Citation Nr: 1510950	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for headaches, to include as secondary to claimed lumbar spine and cervical spine disorders.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection to lumbar spine, cervical spine, and headache disorders.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for service connection in July 2012, with which he submitted a letter from his private physician, Dr. R.K.W., indicating that he had treated the Veteran for approximately 10 years.  Dr. R.K.W. additionally indicated that the Veteran had previous surgical intervention of his lumbar spine, cervical spine, or both-the letter's wording on this matter is unclear-by Dr. Bainbridge.  

After review of the claims file, it does not appear that any attempts to obtain these identified private treatment records have been made and therefore a remand is necessary at this time in order for VA to fulfill its duty to assist in this case.  Moreover, on remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board further notes that the Veteran worked 28 years as a railroad employee, and appears to have had several injuries of his lumbar and cervical spines during that employment.  Consequently, any treatment records from his railroad employer and/or any private physician that he saw during that employment should also be solicited from the Veteran.  

Additionally on remand, new VA examinations and medical opinions for the Veteran's claimed lumbar spine, cervical spine, and headache disorders are required as the August 2012 examinations and medical opinions are inadequate; those medical opinions specifically fail to address the Veteran's lay statements regarding continuity of symptomatology since injury in military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Omaha and Grand Island VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, cervical spine, and headache disorders, which is not already of record, to include all treatment by Dr. R.K.W., Dr. Bainbridge, and/or treatment rendered by any other private treatment provider, to include his railroad employer, since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination with an appropriate physician/specialist in order to determine whether his claimed lumbar spine and cervical spine disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

The examiner should specifically state all lumbar spine and cervical spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any lumbar spine and cervical spine disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service.  

Respecting the Veteran's lumbar spine, the examiner should specifically address the November 1972 treatment for back pain/diagnosis of a lumbosacral strain.  

For the Veteran's cervical spine, the examiner should specifically address the June 1970 treatment record indicating that he "felt a snap in the back of his neck" doing squat thrusts.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner should also address the Veteran's reported history of several post-service back and neck injuries as a railroad employee, as well as the Veteran's normal lumbar and cervical spine examinations on separation in April 1973.  The examiner should finally address Dr. R.K.W.'s June 2012 letter in his or her opinion.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether any headache disorder is related to his military service or claimed lumbar and cervical spine disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any headache disorder found.  The examiner should opine as to any disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include the June 1970 treatment for intermittent headaches since hurting his neck doing squat thrusts.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology with regards to his headaches since discharge from service.  

The examiner should also discuss the August 2012 VA examination and the findings and conclusions by that examiner, as well as Dr. R.K.W.'s June 2012 letter and any other pertinent evidence of record, as appropriate.

Then, the examiner should additionally opine whether (1) the Veteran's headache disorder is caused by his claimed lumbar and cervical spine disorders, or (2) whether his headache disorder is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his claimed lumbar and cervical spine disorders.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, cervical spine, and headache disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




